                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


RENEE ANDERSON,

                                 Plaintiff,

v.                                                         Case No. 18-2052-JAR

DARDEN RESTAURANTS, Inc.,

                                 Defendant.


                       SECOND AMENDED SCHEDULING ORDER

        Defendant has filed an unopposed motion (ECF No. 21) to amend the scheduling

order entered in this case (ECF Nos. 14, 18). For good cause shown, the motion is granted.

The scheduling order is amended as follows:

        a)      Plaintiff’s settlement proposal is due by March 4, 2019.          Defendant’s

settlement counter-proposal is due by April 5, 2019.

        b)      The parties’ jointly filed mediation notice, or confidential settlement reports

to the magistrate judge, are due by May 6, 2019. Mediation shall be held no later than

June 3, 2019.

        c)      All discovery shall be commenced or served in time to be completed by June

28, 2019.




O:\ORDERS\18-2052-JAR-21.DOCX
        d)      Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due from plaintiff by March 4, 2019, and from defendant by April

15, 2019. Disclosures and reports by any rebuttal experts are due by May 31, 2019.

        e)      The parties shall complete all Fed. R. Civ. P. 35 physical or mental

examinations by March 4, 2019.

        f)      The final pretrial conference is rescheduled from April 9, 2019 to July 19,

2019, at 10:00 a.m., by telephone. All participants must call the conference line at 1-888-

363-4749 and enter access code 8914911. Unless otherwise notified, the undersigned

magistrate judge will conduct the conference. No later than July 9, 2019, defendant shall

submit the parties= proposed pretrial order as an attachment to an e-mail directed to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov), and the parties shall affix their signatures according to

the procedures governing multiple signatures set forth in paragraphs II(C)(2)(a) & (b) of

the Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

        g)      The deadline for filing all other potentially dispositive motions is August 2,

2019.

        h)      The deadline for motions challenging admissibility of expert testimony is

March 1, 2020.




O:\ORDERS\18-2052-JAR-21.DOCX
         i)       With the consent of the presiding district judge, the case is re-set for trial on

a trial calendar that will begin on April 14, 2020. The trial setting may be changed only by

order of the judge presiding over the trial.

         All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this second amended scheduling order shall not be modified except by

leave of court upon a showing of good cause.

         IT IS SO ORDERED.

         Dated November 19, 2018, at Kansas City, Kansas.

                                                        s/ James P. O=Hara
                                                      James P. O=Hara
                                                      U.S. Magistrate Judge




                                                  3
O:\ORDERS\18-2052-JAR-21.docx
